Title: Thomas Jefferson to Joseph C. Cabell, John H. Cocke, and David Watson, 7 October 1817
From: Jefferson, Thomas
To: Watson, David,Cabell, Joseph Carrington,Cocke, John Hartwell


                    
                        Th: Jefferson to the Visitors
                        Tuesday morng Oct. 7. 17.
                    
                    letters recieved last night from mr Cooper render a meeting of the visitors immediately indispensable, or all done yesterday comes to nothing. if you will be so good as to be at Monticello by ten aclock I will endeavor to detain mr Madison till that hour & to get Colo Monroe to meet you there as a halfway house. Accept my friendly & respectful salutations.
                 